FILE COPY

CHIEF JUSTICE                                                                                     LISA MATZ
 CAROLYN WRIGHT                                                                             CLERK OF THE COURT
                                                                                                (214) 712-3450
JUSTICES                                                                                  theclerk@5th.txcourts.gov
 DAVID L. BRIDGES
 MICHAEL J. O'NEILL                                                                             GAYLE HUMPA
 KERRY P. FITZGERALD                                                                      BUSINESS ADMINISTRATOR
 MOLLY FRANCIS                                                                                  (214) 712-3434
 DOUGLAS S. LANG                                                                        gayle.humpa@5th.txcourts.gov
 ELIZABETH LANG-MIERS                     Court of Appeals
 ROBERT M. FILLMORE
 LANA MYERS                        Fifth District of Texas at Dallas                             FACSIMILE
                                                                                               (214) 745-1083
 DAVID EVANS
                                          600 COMMERCE STREET, SUITE 200
 DAVID LEWIS                                                                                      INTERNET
 ADA BROWN                                     DALLAS, TEXAS 75202                        HTTP://5TH.TXCOURTS.GOV
 CRAIG STODDART                                   (214) 712-3400




                                                October 06, 2014

       Mittie Fleming
       PO Box 225603
       Dallas, TX 75222
       * DELIVERED VIA E-MAIL *


       RE:     Court of Appeals Number:      05-14-00321-CV
               Trial Court Case Number:      DC-13-00683


       Style: Mittie Fleming DBA

               v.

               Subway Restaurant, 1309 Main St, LLC and Buscom Group, LLC


              The appellant’s brief filed in the above referenced cause does not satisfy the requirements
       of Rule 38 of the Texas Rules of Appellate Procedure. Specifically, the brief is deficient as
       follows:



       _____ It does not contain a complete list of all parties to the trial courts’ judgment or appealable
             order with the names and addresses of all trial and appellate counsel. TEX. R. APP. P.
             38.1(a).

       _____ It does not contain a table of contents with references to the pages of the brief. TEX. R.
             APP. P. 38.1(b).

       __x__ The table of contents does not indicate the subject matter of each issue or point, or group
             of issues or points. TEX. R. APP. P. 38.1(b).

       _____ It does not contain an index of authorities arranged alphabetically and indicating the
             pages of the brief where the authorities are cited. TEX. R. APP. P. 38.1(c).
                                                                                           FILE COPY




__x__ It does not contain a concise statement of the case, the course of proceedings, and the trial
      court’s disposition of the case supported by record references. TEX. R. APP. P. 38.1(d).

_____ It does not concisely state all issues or points presented for review. TEX. R. APP. P.
      38.1(f).

__x__ It does not contain a concise statement of the facts supported by record references. TEX.
      R. APP. P. 38.1(g).

__x__ It does not contain a succinct, clear, and accurate statement of the arguments made in the
      body of the brief. TEX. R. APP. P. 38.1(h).

_____ The argument does not contain appropriate citations to authorities. TEX R. APP. P. 38.1(i).

__x__ The argument does not contain appropriate citations to the record. TEX. R. APP. P. 38.1(i).

_____ It does not contain a short conclusion that clearly states the nature of the relief sought.
      TEX. R. APP. P. 38.1(j).

_____ Text of brief is not double spaced. TEX. R. APP. P. 9.4(d).

_____ Text of brief is not proper size. TEX. R. APP. P. 9.4(e).

_____ It does not contain a proper certificate of service. TEX. R. APP. P. 9.5(e)(2)(3).

_____ Documents in appendix must be redacted to remove name of child. TEX. R. APP. P.
      9.8(b).

_____ Documents in appendix must be redacted to remove name of parent. TEX. R. APP. P.
      9.8(b).

__x__ One or more of the following is omitted from the appendix. Tex. R. App. P. 38.1(k).

       __x__ The trial court’s judgment. Tex. R. App. P. 38.1(k)(1)(A).

       __x__ The jury charge and verdict, if any, or the trial court’s findings of fact and
             conclusions of law, if any. Tex. R. App. P. 38.1(k)(1)(B).

       __x__ The text of any rule, regulation, ordinance, statute, constitutional provision, or
             other law (excluding case law) on which the argument is based. Tex. R. App. P.
             38.1(k)(1)(C).

       __x__ The text of any contract or other document that is central to the argument. Tex. R.
             App. P. 38.1(k)(1)(C).




                                                 2
                                                                                        FILE COPY




__x__ Failure to file an amended brief that compiles with the Texas Rules of Appeallate
      Procedure within 10 days of the date of this letter may result in dismissal of this appeal
      without further notice from the Court. See Tex. R. App. P. 38.8(a)(1), 42.3(b),(c)



                                      Respectfully,

                                      /s/ Lisa Matz, Clerk of the Court


cc:   Dan D. McClain (DELIVERED VIA E-MAIL)




                                                3